DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-18 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a proximity sensor for a portable device, the sensor being arranged for detecting proximity of a body portion to the portable device, and for rejecting inanimate objects, comprising: one main electrode facing the outside of the portable device and held to a potential of a variable voltage source; one auxiliary reference electrode; a readout circuit operatively arranged for acquiring a first measurement of a capacitance of the main electrode by applying a same potential to the main electrode and to the auxiliary reference electrode, and for acquiring a second measurement of the capacitance of the main electrode while keeping the auxiliary reference electrode floating; and a decision unit arranged to generate a proximity signal and determine whether the approaching object is a part of the human body based 
Claims 2-7, 17, and 18 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 8 is allowed since the claim recites a method of determining proximity between a sensor and a body part comprising: obtaining a first measurement of a capacitance of a main electrode facing a detection volume and held to a potential of a variable voltage source; obtaining a second measurement of the capacitance of the main electrode, whereby the first measurement of the capacitance is measured while applying a same potential to the main electrode and to an auxiliary electrode, and the second measurement of the capacitance is measured while keeping the auxiliary electrode floating; generating a proximity signal; accepting approaching objects as parts of a human body when the first measurement of the capacitance exceeds the second measurement of the capacitance, and rejecting approaching objects as inanimate objects having a dielectric permittivity substantially lower than a dielectric permittivity of the human body when the second measurement of the capacitance exceeds the first measurement of the capacitance.
Claims 9-12 are allowed as being dependent upon aforementioned independent claim 8.
Independent claim 13 is allowed since the claim recites a portable device including a proximity sensor arranged for detecting proximity of a body portion to the portable device, and for rejecting water or contaminants, comprising: one main electrode facing the outside of the portable device and held to a potential of a variable voltage source; one 
Claims 14-16 are allowed as being dependent upon aforementioned independent claim 13.
The closest prior art by Togura (US Doc. No. 20100259283) discloses a proximity sensor for a portable touch screen device including multiple sensors and electrodes.  Togura does not disclose a proximity sensor for a portable device, the sensor being arranged for detecting proximity of a body portion to the portable device, and for rejecting inanimate objects, comprising: one main electrode facing the outside of the portable device and held to a potential of a variable voltage source; one auxiliary reference electrode; a readout circuit operatively arranged for acquiring a first measurement of a capacitance of the main electrode by applying a same potential to the main electrode and to the auxiliary reference electrode, and for acquiring a second measurement of the capacitance of the main electrode while keeping the auxiliary reference electrode floating; and a decision unit arranged to generate a proximity signal and determine whether the approaching object is a part of the human body based on said first measurement of the capacitance and second measurement of the capacitance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694